                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LANDMARK AMERICAN INSURANCE                          :
COMPANY,                                             :
                                                     :
                       Plaintiff,                    :               CIVIL ACTION
                                                     :
       v.                                            :               NO. 18-4949
                                                     :
CHARLES MANDRACCHIA, et al.,                         :
                                                     :
                       Defendants.                   :

                                       MEMORANDUM

Tucker, J.                                                                  August _19___, 2019

        Presently before the Court is Defendant Keith M. McWhirk’s (“Defendant” or

“Defendant McWhirk”) Motion to Dismiss, in which Defendant requests that this Court decline

to exercise jurisdiction over the underlying declaratory judgment action filed by Plaintiff

Landmark American Insurance Company (“Plaintiff”). For the reasons set forth below, the Court

DENIES Defendant’s Motion.

      I.     FACTUAL AND PROCEDURAL BACKGROUND

        On November 15, 2018, Plaintiff—an insurance company—filed its Complaint against

Defendants Charles Mandracchia; Keith McWhirk; Mandracchia Law, LLC; Mandracchia &

Modesti, LLC; and Mandracchia & McWhirk, LLC (collectively “Mandracchia Law

Defendants” or “Defendants”) pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et

seq., and Rule 57 of the Federal Rules of Civil Procedure. Compl. 1, Doc. 1. Plaintiff seeks a

declaratory judgment with respect to its duty to defend and indemnify the Mandracchia Law

Defendants in an underlying state action pending in the Superior Court of New Jersey, Cape May

County, Law Division, Case No. CPM-L-9-18. Compl. 1–2, Doc. 1.

                                                 1
           The underlying state court action—Bryan Bell, et al. v. Charles Mandracchia, et al. (the

“Bell lawsuit”)—involves the fraudulent transfer of property by forged deed. Compl. 3, Doc. 1.

On January 9, 2018, the Bell Plaintiffs filed suit against various defendants—including the

Mandracchia Law Defendants—that were allegedly involved in the fraudulent transfer. Compl.

3, Doc. 1. The Bell Plaintiffs have sued the Mandracchia Law Defendants “for malpractice in

their role as the attorneys hired to remediate and otherwise recover losses associated with the”

fraudulent transfer. Pl.’s Reply 2, Doc. 11. The Bell Plaintiffs allege that the Mandracchia Law

Defendants missed the statute of limitations to file suit to recover the fraudulently transferred

property. Pl.’s Reply 2, Doc. 11. The Bell Plaintiffs “seek[] damages arising out of the

Mandracchia Law Defendants’ alleged negligence, legal malpractice, breach of contract, and

breach of fiduciary duty.” Compl. 3, Doc. 1.

        Although Plaintiff is not a party in the underlying state court action, Plaintiff issued a

professional liability policy (“Landmark Policy”) to Defendant Mandracchia Law, LLC. Pl.’s

Compl. 5, Doc. 1. In this federal action, Plaintiff seeks a declaration that it owes no duty to

defend or indemnify the Mandracchia Law Defendants—based on policy exclusions in Plaintiff’s

insurance policy—in the Bell lawsuit. Compl. 1–2, Doc. 1.

     II.      STANDARD OF REVIEW

       “A federal district court’s discretion to decline jurisdiction depends on whether the

complaint seeks legal or declaratory relief.” Rarick v. Federated Serv. Ins. Co., 852 F.3d 223,

227 (3d Cir. 2017). “[F]ederal courts have a virtually unflagging obligation to exercise

jurisdiction” when an action seeks legal relief. Id. Conversely, when an action seeks declaratory

relief, federal district courts “may decline jurisdiction under the Declaratory Judgment Act

[(“DJA”)].” Id.



                                                   2
       The DJA provides, in pertinent part, that “any court of the United States . . . may declare

the rights and other legal relations of any interested party seeking such declaration, whether or

not further relief is or could be sought.” 28 U.S.C. § 2201(a). “[T]his confers discretionary,

rather than compulsory, jurisdiction upon federal courts.” Reifer v. Westport Ins. Corp., 751 F.3d

129, 134 (3d Cir. 2014) (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942)).

This discretion deviates from the “general rule that federal courts have a strict duty to exercise

the jurisdiction that is conferred upon them by Congress.” Id. (internal citations omitted).

       In Reifer, the Third Circuit directed district courts to consider the following factors, as

applicable, when deciding whether to exercise discretionary jurisdiction under the DJA:

               (1) the likelihood that a federal court declaration will resolve the
                   uncertainty of obligation which gave rise to the controversy;
               (2) the convenience of the parties;
               (3) the public interest in settlement of the uncertainty of obligation;
               (4) the availability and relative convenience of other remedies;
               (5) a general policy of restraint when the same issues are pending in
                   a state court;
               (6) avoidance of duplicative litigation;
               (7) prevention of the use of the declaratory action as a method of
                   procedural fencing or as a means to provide another forum in a
                   race for res judicata; and
               (8) (in the insurance context), an inherent conflict of interest
                   between an insurer’s duty to defend in a state court and its
                   attempt to characterize that suit in federal court as falling within
                   the scope of a policy exclusion.

Reifer, 751 F.3d at 146.

       Importantly, “the absence of a pending parallel state proceeding” creates a rebuttable

presumption in favor of jurisdiction. Reifer, 751 F.3d at 144; See, e.g., Western World Ins. Co. v.

Alarcon and Marrone Demolition, No. 14-6617, 2015 WL 3622896, at *2 (E.D. Pa. June 9,

2015); Nationwide Prop. & Cas. Ins. Co. v. Shearer, No. 14-735, 2015 WL 1186008, at *6

(W.D. Pa. Mar. 13, 2015); Conroy v. Travelers Home and Marine Ins. Co., 15-743, 2015 WL



                                                  3
4633772, at *2 (W.D. Pa. Aug. 3, 2015). A state proceeding parallels a federal action when it

“present[s] the same issues, not governed by federal law, between the same parties.” Brillhart,

316 U.S. at 495. A parallel state court proceeding permits “all the matters in controversy between

the parties” to “be fully adjudicated.” Id.

       This Court analyzes Defendant’s motion to dismiss within this framework.

    III.   DISCUSSION

        While there is no dispute that this Court possess jurisdiction over this action pursuant to

28 U.S.C. § 1332(a), i Defendant requests that this Court abstain from exercising discretionary

jurisdiction under the DJA. Def.’s Br. Supp. Mot. Dismiss 1, Doc. 10-1. Defendant argues that

there is a pending parallel state court proceeding—the Bell lawsuit—and the Court’s exercise of

jurisdiction would “require the resolution of a significant number of factual and legal issues . . .

which are better resolved and adjudicated in the underlying [Bell] litigation pending in the New

Jersey Superior Court.” Def.’s Mot. Dismiss 2, Doc. 10.

       In response, Plaintiff argues that there is no parallel state law proceeding in the New

Jersey Superior Court and that this matter is “most appropriately litigated before this Court.”

Pl.’s Reply 7, Doc. 11.

       In deciding whether to exercise the Court’s discretionary jurisdiction, the Court will first

determine whether there is a parallel state proceeding. See Reifer, 751 F.3d at 143–46.




i
        This Court has diversity jurisdiction over this action under 28 U.S.C. § 1332(a) because
Plaintiff is a citizen of Georgia, Defendants Charles Mandracchia; Mandracchia Law, LLC;
Mandracchia & Modesti, LLC; and Mandracchia & McWhirk, LLC are citizens of Pennsylvania,
Defendant Keith McWhirk is a citizen of New Jersey, and the amount in controversy exceeds
$75,000.00. Compl. 2–3, Doc. 1.
                                                  4
               A. The Existence of a Parallel State Proceeding

       Here, there is no parallel state proceeding. First, Plaintiff is not a party to the underlying

state court action—the Bell lawsuit. Second, Plaintiff’s obligation to defend and indemnify

Defendants is not the same issue as Defendants’ liability in the underlying state court action.

Therefore, the resolution of the Bell lawsuit will not resolve the issue concerning Plaintiff’s

obligation to defend and indemnify Defendants. See Trustgard Ins. Co. v. Fagan, No. 18-0714,

2018 WL 3631935, at *3 (M.D. Pa. July 31, 2018) (finding no parallel state proceeding where

the question of the insurance company’s obligations was not present in the state action and the

insurance company was not a party to the state action); Foremost Ins. Co. v. Nosam, LLC, No.

17-2843, 2018 WL 417035, at *2 (E.D. Pa. Jan. 12, 2018) (finding no parallel state proceeding

because the state negligence action “will not resolve the issue in this case of whether Foremost

[Insurance Co.] has a duty to defend and indemnify”).

       In this action, the absence of a parallel state proceeding “militates significantly in favor

of exercising [discretionary] jurisdiction” under the DJA. Reifer, 751 F.3d at 144. This

presumption, however, is rebuttable if it is outweighed by the other Reifer factors. Id. (“[A]s part

of exercising sound and reasoned discretion, district courts declining jurisdiction should be

rigorous in ensuring themselves that the lack of pending parallel state proceedings is outweighed

by opposing factors.”). Accordingly, this Court will now consider the remaining Reifer factors.

               B. The Reifer Factors

                       i. Likelihood of Resolution

       The first Reifer factor contemplates the likelihood that a federal court declaration will

resolve the uncertainty giving rise to the controversy. Id. at 146. Plaintiff’s declaratory judgment

action seeks to resolve a coverage dispute that hinges on various policy exclusions in the



                                                  5
Landmark Policy. Clearly, a decision by this Court will resolve the uncertainty of Plaintiff’s

obligation to defend and indemnify the Mandracchia Law Defendants. Therefore, this factor

weighs in favor of this Court’s exercise of discretionary jurisdiction.

                       ii. Convenience

        The second Reifer factor considers the convenience of the parties. Id. at 146. Defendants

Charles Mandracchia; Mandracchia Law, LLC; Mandracchia & Modesti, LLC; and Mandracchia

& McWhirk, LLC are citizens of Pennsylvania. Pl.’s Compl. 3, Doc. 1. Although Defendant

McWhirk is a citizen of New Jersey, Defendant McWhirk has not specified why this Court

would be an inconvenient forum; particularly since Defendant McWhirk “worked for the

Mandracchia firm in Pennsylvania.” Pl.’s Reply 14, Doc 11. Because the majority of the

Mandracchia Law Defendants are citizens of Pennsylvania and Defendant McWhirk does not

appear to suffer a substantial inconvenience, the second Reifer factor weighs in favor of this

Court’s exercise of discretionary jurisdiction.

                       iii. Public Interest

        The third Reifer factor considers the “public interest in settlement of the uncertainty of

obligation.” Reifer, 751 F.3d at 146. This factor weighs neither for nor against this Court’s

exercise of jurisdiction. Scottsdale Ins. Co. v. RSE Inc., 303 F.R.D. 234, 240 (E.D. Pa. 2014)

(“[T]he public interest in settling the uncertainty of Scottsdale’s [insurance coverage] obligation

weighs neither for nor against a resolution in federal court.”).

                       iv. Other Available Remedies

        The Fourth Reifer factor is the “availability and relative convenience of other remedies.”

Reifer, 751 F.3d at 146. Plaintiff is not a party to the Bell lawsuit and even if Plaintiff filed the

same declaratory judgment action in New Jersey state court, to do so now would require the



                                                   6
filing of a new action. “Because this action already exists, it is arguably more convenient for the

parties to litigate their insurance coverage dispute in this federal forum, rather than start anew in

state court.” See Nationwide Prop. & Cas. Ins. Co. v. Zatyko, No. 16-1010, 2016 WL 6804436,

at *4 (E.D. Pa. Nov. 16, 2016) (determining that the fourth Reifer factor either weighed in favor

of exercising jurisdiction or was neutral because even though the parties could seek declaratory

relief in state court, they would be required to commence a new action in state court).

Accordingly, this factor weighs in favor of this Court’s exercise of discretionary jurisdiction.

                        v. Policy of Restraint & Duplicative Litigation

       The fifth and sixth Reifer factors consider the federal courts’ general policy of restraint

when the same issues are pending in a state court and the avoidance of duplicative litigation.

Reifer, 751 F.3d at 146. Since the Court has determined that the Bell lawsuit—the underlying

state court action—is not a parallel proceeding, these Reifer factors weigh in favor of this Court’s

exercise of discretionary jurisdiction.

                       vi. Procedural Fencing

       The seventh Reifer factor seeks to prevent the use of the “declaratory judgment action as

a method of procedural fencing or as a means to provide another forum in a race for res

judicata.” Id. at 146. This factor is not applicable because Plaintiff is not a party to the Bell

lawsuit and there is no parallel state proceeding. See Zatyko, 2016 WL 6804436, at *4 (finding

that there did “not appear to be any concern about the use of [the] declaratory action as a method

of procedural fencing or as a means to provide another forum in a race for res judicata”

especially because there was no pending parallel state action).




                                                   7
                       vii. Conflict of Interest

          The eighth Reifer factor—which is applicable in the insurance context—identifies an

“inherent conflict of interest between an insurer’s duty to defend in a state court and its attempt

to characterize that suit in federal court as falling within the scope of a policy exclusion.” Reifer,

751 F.3d at 146. This factor is inapplicable because, as discussed above, there is no pending

parallel state proceeding to consider in this case. See Sechrist v. Farmland Mut. Ins. Co., No. 16-

1155, 2016 WL 6082132, at *2 (M.D. Pa. Oct. 18, 2016) (concluding that the eighth factor is

inapplicable where there is no pending parallel state proceeding); Zatyko, 2016 WL 6804436, at

*4 (finding no conflict of interest because the underlying state court action did not present issues

related to questions of insurance coverage); Westfield Ins. Co. v. Wertz, 2011 WL 2135579, at *3

(E.D. Pa. 2011) (finding no conflict of interest because the parties were not litigating insurance

coverage issues in the underlying state action). Because “the facts at issue in the [Bell lawsuit]

are not at issue in [this] declaratory judgment action . . . there is no danger that [Plaintiff] will

establish facts in the declaratory judgment action that could prejudice [the Mandracchia Law

Defendants] in the state court suit.” Id. at *3.

          Accordingly, having determined that there is no parallel state proceeding, and weighing

the eight Reifer factors, all of which either favor the Court’s exercise of jurisdiction or are

neutral, the Court concludes that it is appropriate to exercise its discretionary authority to

maintain jurisdiction over the instant litigation.

    IV.      CONCLUSION

        For the foregoing reasons, the Court DENIES Defendant’s Motion. An appropriate Order

follows.




                                                     8
